Citation Nr: 0729683	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  94-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's not otherwise specified 
depressive disorder for the period from August 31, 1992, to 
July 6, 1997, to include the issue of entitlement to a 
disability evaluation in excess of 50 percent for the period 
on and after July 7, 1997.  

2.  Entitlement to an effective date prior to April 16, 1999, 
for the award of a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1962 to November 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Los Angeles, California, Regional Office which denied service 
connection for post-traumatic stress disorder (PTSD) and 
alcohol abuse.  In May 1994, the veteran informed the 
Department of Veterans Affairs (VA) that he had moved to New 
Mexico.  The veteran's claims file was subsequently 
transferred to the Albuquerque, New Mexico, Regional Office.  
In June 1996, the Board remanded the veteran's appeal to the 
Albuquerque, New Mexico, Regional Office for additional 
action.  

In March 1997, the veteran reported that he had moved to 
North Dakota.  The veteran's claims files were subsequently 
transferred to the Fargo, North Dakota, Regional Office.  In 
April 1997, the Fargo, North Dakota, Regional Office granted 
service connection for a not otherwise specified depressive 
disorder; assigned an initial 30 percent evaluation for that 
disability; and effectuated the award as of August 31, 1992.  
In August 1998, the Fargo, North Dakota, Regional Office 
increased the evaluation for the veteran's 
not otherwise specified depressive disorder from 30 to 50 
percent disabling and effectuated the award as of July 7, 
1997.  In January 1999, the veteran moved to Nevada.  His 
claims files were subsequently transferred to the Reno, 
Nevada, Regional Office (RO).  In October 1999, the Board 
denied service connection for both PTSD and alcohol abuse.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In February 2000, the RO, in pertinent part, denied a total 
rating for compensation purposes based on individual 
unemployability.  In January 2001, the RO, in pertinent part, 
granted a total rating for compensation purposes based on 
individual unemployability and effectuated the award as of 
April 16, 1999.  In February 2001, the Court granted the 
parties' Joint Motion to Remand; vacated the October 1999 
Board decision denying service connection for both PTSD and 
alcohol abuse; and remanded the veteran's appeal to the Board 
for additional action.  In August 2001, the Board remanded 
the veteran's claims of entitlement to service connection for 
both PTSD and alcohol abuse to the RO for additional action.  

In September 2003, the Board again denied service connection 
for PTSD and alcohol abuse and remanded the issues of the 
veteran's entitlement to both an increased disability 
evaluation for his not otherwise specified depressive 
disorder and an effective date prior to April 16, 1999, for 
the award of a total rating for compensation purposes based 
on individual unemployability to the RO for additional 
action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his not otherwise specified 
depressive disorder.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court addressed a similar appeal and directed 
that it was specifically not a claim for an increased 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's 
not otherwise specified depressive disorder for the period 
from August 31, 1992, to July 6, 1997, to include the issue 
of entitlement to a disability evaluation in excess of 50 
percent for the period on and after July 7, 1997.  The Board 
has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  


FINDINGS OF FACT

1.  Service connection for a not otherwise specified 
depressive disorder was effectuated as of August 31, 1992.  

2.  The provisions of 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996) in effect prior to November 7, 1996, are more 
favorable to the veteran's claim than those of 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2007).  

3.  The veteran's not otherwise specified depressive disorder 
alone has been shown to render him demonstrably unable to 
retain employment since August 31, 1992.  

4.  The veteran's claim for a total rating for compensation 
purposes based on individual unemployability was received on 
April 16, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent schedular 
evaluation for the veteran's not otherwise specified 
depressive disorder effective as of August 31, 1992, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), (2007).  

2.  An effective date prior to April 16, 1999, for the award 
of a total rating for compensation purposes based on 
individual unemployability may not be granted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 3.400, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
initial evaluation of the veteran's not otherwise specified 
depressive disorder and an earlier effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability, the Board observes that the RO 
issued VCAA notices to the veteran in November 2000, December 
2003, and March 2006 which informed him of the evidence 
generally needed to support the assignment of both an 
evaluation and an effective date for an initial award of 
service connection and a total rating for compensation 
purposes based on individual unemployability; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any possible deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to initial evaluation of the veteran's 
not otherwise specified depressive disorder given the fully 
favorable outcome below.  As to the issue of an earlier 
effective date for the award of a total rating for 
compensation purposes based on individual unemployability, a 
preponderance of the evidence is against his claim and any 
notice deficiency is thus rendered moot.  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Psychiatric Disability

A.  Historical Review

The report of a January 1997 VA examination for compensation 
purposes states that 


the veteran was diagnosed with a "dysthymic disorder, onset 
1966."  In April 1997, the VA established service connection 
for a not otherwise specified depressive disorder; assigned a 
30 percent evaluation for that disability; and effectuated 
the award as of August 31, 1992.  In August 1998, the RO 
increased the evaluation for the veteran's 
not otherwise specified depressive disorder from 30 to 50 
percent and effectuated the award as of July 7, 1997.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  On and before November 
6, 1996, the rating schedule directed that a 30 percent 
evaluation was warranted for not otherwise specified 
depressive disorder when there was definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social and industrial impairment.  A 50 percent 
evaluation required the veteran's ability to establish or 
maintain effective or favorable relationships with people to 
be considerably impaired and his reliability, flexibility, 
and efficiency levels to be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that either attitudes of all contacts except the 
most intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or the individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  

In reviewing the diagnostic criteria required for the 
assignment of a 100 percent schedular evaluation under the 
provisions of 38 C.F.R. § 4.132 (1996), the Court clarified 
that that the criteria listed "are each independent bases 
for granting such a rating."  Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  See also Johnson v. Brown, 7 Vet. App. 
95 (1994).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including a 
not otherwise specified depressive disorder.  Under the 
amended rating schedule, a 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2007).  

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996) to be more favorable to the 
veteran as they require less specific symptoms and are more 
general than those of 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2007).  Therefore, the Board will review the initial 
evaluation of the veteran's not otherwise specified 
depressive disorder under 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  VAOPGPREC 3-2000.  

A May 1994 psychiatric evaluation from John R. Harris, M.D., 
states that the veteran reported that: he had held 20 to 30 
jobs; had worked "a total of perhaps three to six months" 
since 1989; and was currently homeless.  Dr. Harris advanced 
an assessment of "chronic and recurrent depression, of 
fairly severe degree."  
At the January 1997 VA examination for compensation purposes, 
the veteran presented a history of having held 35-40 jobs.  
The examiner commented that the veteran experienced 
"financial instability, recently reemployed."  The veteran 
was diagnosed with a dysthymic disorder.  A Global Assessment 
of Functioning (GAF) score of "55, due to dysthymia" was 
advanced.  

At an April 1998 VA examination for compensation purposes, 
the veteran reported that he had "done a little bit of 
bouncing around from job to job" and was currently in an 
employment program.  An assessment of a "dysthymic disorder 
vs. major depression" and a GAF score of 60 were advanced.  
The examiner commented that:  

I would say the veteran is perfectly 
capable of maintaining on the job once he 
finishes [the employment] program.  He 
does seem to have problems maintaining a 
job, which I think is probably more 
related to some Axis II difficulties, but 
he indicates that finding a job has not 
been real difficult as he has had quite a 
few in the past couple of years that he 
has held for a period of time, but tends 
to have a negative conclusion to most of 
his employment as he gets angry at a 
co-worker or a boss or happens to find 
something better.  

The examiner did not identify any Axis II findings.  

A July 1997 psychological evaluation from Harold D. Hase, Ph. 
D., conveys that the veteran reported having held "as many 
as 45 jobs."  

An April 1999 Counseling Record-Narrative Report (VA Form 28-
1902b) conveys that:

Veteran had prepared a rather impressive 
list of employers (about 50) dating back 
to 1969.  ...  Some jobs are seen as 
inappropriate but qualified for survival.  
Other jobs were appropriate but of short 
duration because he was fired or most 
often quit.  This does not bode well as a 
demonstration of his ability to maintain 
employment once obtained.  His depression 
appears to be the dominant factor in job 
loss.  

A November 1999 Counseling Record-Narrative Report (VA Form 
28-1902b) indicates that the veteran had "demonstrated an 
inability to maintain employment for more than a short period 
even when appropriate to his skills."  He was noted to 
understand "that he is not going to be able to obtain 
employment until such time as he has his depression under 
control."  

At a December 1999 VA examination for compensation purposes, 
the veteran reported having had 50 jobs.  He related that a 
VA vocation rehabilitation counselor had told him that "he 
should not go to work."  A GAF score of 50 was advanced.  

In January 2000, the Social Security Administration (SSA) 
awarded the veteran disability benefits based upon its 
determination that the veteran became disabled in December 
1998.  

A December 2002 psychiatric evaluation conducted for the VA 
by Joyce M. Oates, M.D., conveys that the veteran reported 
that: he had held 55 to 60 jobs since leaving the military; 
had last worked in 1998; and had been awarded SSA disability 
benefits.  The veteran was diagnosed with dysthymia and given 
a "GAF currently due to dysthymia at level 50."  

At an October 2006 VA examination for compensation purposes, 
the veteran reported that he had not worked since 1996.  The 
veteran was diagnosed with "major depressive disorder rule 
out dysthymic disorder, rule out depression 
not otherwise specified."  A GAF score of "approximately 
50-55 based on social withdrawal and isolation, inability to 
work, and depressive symptoms" was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's not otherwise specified depressive 
disorder has been objectively shown to render him 
demonstrably unable to retain employment.  VA vocational 
rehabilitation personnel have concluded that the veteran 
could not maintain employment specifically due his 
service-connected depressive disability and was therefore not 
a viable candidate for VA vocation rehabilitation services.  
Given these facts, the Board finds that an initial 100 
percent schedular evaluation for the veteran's 
not otherwise specified depressive disorder is warranted.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).  


III.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

A.  Historical Review

On April 16, 1999, the VA received the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.  In January 2001, the RO, in pertinent part, 
granted a total rating for compensation purposes based on 
individual unemployability and effectuated the award as of 
April 16, 1999.  As discussed in the decision above, the 
Board has determined that an initial 100 percent schedular 
evaluation for the veteran's not otherwise specified 
depressive disorder effective as of August 31, 1992, the 
effective date of the award of service connection for that 
disability, is warranted.  

B.  Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2007).  The statute provides, in pertinent part, 
that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

The pertinent provisions of 38 C.F.R. § 3.400 (2007) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  

The Board observes that a 100 percent schedular evaluation 
for the veteran's service-connected disabilities has been 
awarded effective as of August 31, 1992, a date some six 
years prior to the VA's receipt of the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.  Given that a 100 percent schedular 
evaluation has been in effect for several years prior to the 
receipt of the veteran's April 1999 claim, the Board finds 
that a total rating for compensation purposes based on 
individual unemployability can not be assigned prior to April 
16, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  Accordingly, an effective date 
prior to April 16, 1999, for the award of a total rating for 
compensation purposes based on individual unemployability is 
denied.  


ORDER

An initial 100 percent evaluation for the veteran's 
not otherwise specified depressive disorder effective as of 
August 31, 1992, is granted subject to the laws and 
regulations governing the award of monetary benefits.  

An effective date prior to April 16, 1999, for the award of a 
total rating for compensation purposes based on individual 
unemployability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


